469 F.2d 906
82 L.R.R.M. (BNA) 3053, 70 Lab.Cas.  P 13,506
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.FALLS DODGE, INC., Respondent.
No. 72-1660.
United States Court of Appeals,Sixth Circuit.
Argued Feb. 13, 1973.Decided March 20, 1973.

Philip Fusco, Director, Region 8, N. L. R. B., Cleveland, Ohio, David Miller, N. L. R. B., Washington, D. C., for petitioner; Peter G. Nash, Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Robert E. Williams, Atty., N. L. R. B., Washington, D. C., on brief.
Edward C. Kaminski, Akron, Ohio, on brief, for respondent; Buckingham, Doolittle & Burroughs and Herndon & Bartlo, Akron, Ohio, of counsel.
Before EDWARDS, PECK and McCREE, Circuit Judges.
PER CURIAM.


1
The National Labor Relations Board seeks enforcement of its second supplemental decision and order issued against respondent Falls Dodge, Inc., after proceedings before the Board on remand.  The Board's initial decision is reported at 171 N.L.R.B. 1580 (1968).  In the subsequent enforcement proceeding before this court, NLRB v. Falls Dodge, Inc., 431 F.2d 33 (6th Cir. 1970), this court found substantial evidence on the whole record to support enforcement of the Board's order requiring the automobile agency to cease and desist from unfair labor practices, to rehire discharged union committeeman, and to bargain with the union involved.


2
In that same opinion, however, the court noted that the Board had made no finding as to whether a strike of salesmen had been legal or illegal under 29 U.S.C. Sec. 158(b)(1)(B) (1970).  The court thereupon remanded the case to the Board for specific findings of fact and Board decision.


3
The additional findings of fact have now been made after subsequent proceedings.  The Board's second supplemental decision and order is reported at 196 N.L.R.B. 95 (1972).  On review of the record in this second enforcement proceeding, we find ample evidence in the supplemented record to support the conclusion that the March 1967 strike was a legal, unfair labor practice strike, and not an attempt to coerce the company to select the Automobile Dealers Association as its bargaining representative.


4
Enforcement of the Board's order is granted.